DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional claim limitations, controller and imaging device, of claims 1-7 and 14 will NOT be interpreted under 35 U.S.C. 112(f)
Claims 1-7 recite a “controller” that is configured to perform the associated functions of claims 1-7. Claims 7 and 14 recite an “image device capable of continuous shooting.“ These limitations satisfy prongs (A) and (B) above because they use a generic placeholder (controller, device) and are followed by respective functions. However, they each fail to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that they denote structure. Therefore, these limitations will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the controller and imaging device so as to affirm the presumption that the associated claim limitations should not be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 1 illustrates a block diagram of the imaging device including the controller (i.e., focus detection circuit “218”) with directional arrows indicating data flow between the constituent elements of the imaging device, and in describing Fig. 1, the specification teaches the data that each element, including the focus detection device, receives and/or outputs and how each element operates within the overall functionality of the imaging device. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In the claims, 

1. 	(Original) A detection device, comprising: 
an image sensor provided with a plurality of pixels having a plurality of light receiving sections corresponding to a micro lens, with the plurality of light receiving sections being provided in correspondence with a specified plurality of phase difference detection directions, capable of adding output signals of the plurality of light receiving sections in accordance with the phase difference detection direction and outputting an added signal, and 
a controller for performing focus detection or depth detection using phase difference detection, based on the added signal of the image sensor, whereby 
the image sensor makes height of a potential barrier between the light receiving sections different in accordance with the plurality of phase difference detection directions, and 
the controller executes a charge storage operation of the image sensor by instructing a specified phase difference detection direction to the image sensor, sets a charge storage determination level that differs in accordance with the phase difference detection direction, and controls the charge storage operation of the image sensor based on the added signal and the charge storage determination level.
2. 	(Original) The detection device of claim 1, wherein: the controller sets the charge storage determination level in accordance with height of the potential barrier corresponding to the phase difference detection direction.

3. 	(Currently Amended) The detection device of claim 1, wherein: 
the controller compares the added signal with the charge storage determination level, and controls the charge storage operation of the image sensor based on a result of comparison.

4. 	(Currently Amended) The detection device of claim 1, wherein: 
the image sensor is capable of amplifying and outputting the added signal, and 
the controller sets an amplification factor of the image sensor, and sets the charge storage determination level in accordance with the amplification factor that has been set.

5. 	(Original) The detection device of claim 1, wherein: 
the controller sets a saturation determination level in accordance with height of the potential barrier corresponding to the phase difference detection direction, and determines saturation by comparing the added signal output by the image sensor with the saturation determination level.

6. 	(Currently Amended) The detection device of claim 5 wherein: 
the controller controls the charge storage operation of the image sensor based on the determination result.

7. 	(Currently Amended) An imaging device having the detection device of claim 1, the imaging device being capable of continuous shooting of still pictures based on an added signal resulting from having added all output signals of the plurality of light receiving sections on the image sensor, whereby: 
in a case where added signals of a plurality of light receiving sections corresponding to the phase difference detection direction are acquired by causing imaging by the image sensor, between continuous shooting of still pictures, the controller reads out only added signals corresponding to a phase difference detection direction for which potential barrier has been set higher, as the added signals of the plurality of light receiving sections corresponding to the phase difference detection direction.

8. 	(Original) A detection method, for a detection device having an image sensor provided with a plurality of pixels having a plurality of light receiving sections corresponding to a micro lens, with the plurality of light receiving sections being provided in correspondence with a specified plurality of phase difference detection directions, capable of adding output signals of the plurality of light receiving sections in accordance with the phase difference detection direction and outputting the added signal, the detection method comprising: 
making height of a potential barrier between the light receiving sections different in accordance with the plurality of phase difference detection directions, 
executing a charge storage operation of the image sensor by instructing a specified phase difference detection direction to the image sensor, setting a charge storage determination level that differs in accordance with the phase difference detection direction, and controlling the charge storage operation of the image sensor based on the added signal and the charge storage determination level, and 
performing focus detection or depth detection using phase difference detection, based on the added signal of the image sensor.

9. 	(Original) The detection method of claim 8, further comprising: 
setting the charge storage determination level in accordance with height of the potential barrier corresponding to the phase difference detection direction.

10. 	(Currently Amended) The detection method of claim 8, further comprising: 
comparing the added signal with the charge storage determination level, and controlling the charge storage operation of the image sensor based on a result of comparison.

11. 	(Currently Amended) The detection method of claim 8, further comprising: 
ing and outputting the added signal from the image sensor, and 
an amplification factor of the image sensor, and setting the charge storage determination level in accordance with the amplification factor that has been set.

12. 	(Original) The detection method of claim 8, further comprising: 
setting a saturation determination level in accordance with height of the potential barrier corresponding to the phase difference detection direction, and determining saturation by comparing the added signal output by the image sensor with the saturation determination level.

13. 	(Currently Amended) The detection method of claim 12, further comprising: 
controlling the charge storage operation of the image sensor based on the determination result.

14. 	(Currently Amended) The detection method of claim 8, being provided in an imaging device, the imaging device being capable of continuous shooting of still pictures based on an added signal resulting from having added all output signals of the plurality of light receiving sections on the image sensor, wherein the detection method: 
in a case where added signals of a plurality of light receiving sections corresponding to the phase difference detection direction are acquired by causing imaging by the image sensor, between continuous shooting of still pictures, reads out only added signals corresponding to a phase difference detection direction for which potential barrier has been set higher, as the added signals of the plurality of light receiving sections corresponding to the phase difference detection direction.

15. 	(Original) A non-transitory computer-readable medium storing a processor executable code, which when executed by at least one processor, performs a detecting method, the processor being provided in a detection device, the detection device having an image sensor provided with a plurality of pixels having a plurality of light receiving sections corresponding to a micro lens, with the plurality of light receiving sections being provided in correspondence with a specified plurality of phase difference detection directions, capable of adding output signals of the plurality of light receiving sections in accordance with the phase difference detection direction and outputting an added signal the detecting method comprising: 
making height of a potential barrier between the light receiving sections different in accordance with the plurality of phase difference detection directions, 
executing a charge storage operation of the image sensor by instructing a specified phase difference detection direction to the image sensor, setting a charge storage determination level that differs in accordance with the phase difference detection direction, and controlling a charge storage operation of the image sensor based on the added signal and the charge storage determination level, and 
performing focus detection or depth detection using phase difference detection, based on the added signal of the image sensor.

16. 	(Original) The non-transitory computer-readable medium of claim 15, storing further processor executable code, which when executed by the at least one processor, causes the at least one processor to perform a method further comprising: 
setting the charge storage determination level in accordance with height of the potential barrier corresponding to the phase difference detection direction.

17. 	(Currently Amended) The non-transitory computer-readable medium of claim 15, storing further processor executable code, which when executed by the at least one processor, causes the at least one processor to perform a method further comprising: 
comparing the added signal with the charge storage determination level, and controlling the charge storage operation of the image sensor based on a result of comparison.

18. 	(Currently Amended) The non-transitory computer-readable medium of claim 15, storing further processor executable code, which when executed by the at least one processor, causes the at least one processor to perform a method, further comprising: 
ing and outputting the added signal from the image sensor, and 
an amplification factor of the image sensor, and setting the charge storage determination level in accordance with the amplification factor that has been set.

19. 	(Original) The non-transitory computer-readable medium of claim 15, storing further processor executable code, which when executed by the at least one processor, causes the at least one processor to perform a method further comprising: 
setting a saturation determination level in accordance with height of a potential barrier corresponding to the phase difference detection direction, and determining saturation by comparing the added signal output by the image sensor with the saturation determination level.

20. 	(Currently Amended) The non-transitory computer-readable medium of claim 19, storing further processor executable code, which when executed by the at least one processor, cause the at least one processor to perform a method further comprising: 
controlling the charge storage operation of the image sensor based on the determination result.




Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claims 1,8, and 15, the prior art of record fails to disclose the controller functions or method steps of making height of a potential barrier between a plurality of light receiving sections of image sensor pixels corresponding to a microlens different in accordance with the phase difference detection direction of the plurality of light receiving sections, instructing a specified phase difference detection direction to the image sensor, and setting a charge storage determination level corresponding to the phase difference detection direction. Claims 2-7,9-14, and 16-20 are allowed because they depend on either claim 1, claim 8, or claim 15.
Like the objective of the instant invention (see, e.g., p. 2, paras. [0005] and [0006] of the Specification), Kobayashi (US 2021/0375975) discloses an image sensor with phase detection pixels that are operated to avoid the possibility of saturation in those pixels. Kobayashi, however, only discloses a prior art method of adjusting a potential barrier between phase detecting photodiodes to prevent signal saturation. Kobayashi further illustrates four photodiodes under a single microlens but does not further disclose that adjusting or making different the potential barrier between those photodiodes based on a direction of phase detection. Okamoto et al. (US 2021/0280619) discloses an image sensor with reduced crosstalk between phase detecting photodiodes by adjusting a potential barrier between the photodiodes. However, the reference does not detect phase in different directions and, therefore, at least does not disclose instructing a specified phase detection direction. Fujita et al. (US 2021/0175269) discloses another example of a phase detecting image sensor with reduced crosstalk. However, like Okamoto et al., the reference fails to detect phase in different directions. Fukui (WO 2020/241717) and Hoshino et al. (WO 2019/102887) each discloses examples of adjusting a potential barrier between phase detecting photodiodes but fails to disclose one or more other claimed features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/28/2022